UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6726


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

DARRYL LEON WIGGINS, a/k/a Go Go,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.    Arenda Wright Allen,
District Judge. (4:11-cr-00055-AWA-DEM-4)


Submitted:   December 13, 2013            Decided:   December 18, 2013


Before NIEMEYER, KING, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Darryl Leon Wiggins, Appellant Pro Se. Richard Daniel Cooke,
Assistant United States Attorney, Richmond, Virginia; Laura
Pellatiro Tayman, Assistant United States Attorney, Newport
News, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Darryl Leon Wiggins seeks to appeal his conviction and

140-month sentence following his guilty plea to conspiracy to

distribute and to possess with intent to distribute one kilogram

or more of heroin, in violation of 21 U.S.C. § 841(a)(1), (b)(1)

(2012).   In a criminal case, a defendant must file his notice of

appeal within fourteen days after the entry of judgment.       Fed.

R. App. P. 4(b)(1)(A)(i).       With or without a motion, upon a

showing of excusable neglect or good cause, the district court

may grant an extension of the time to file a notice of appeal,

up to thirty days.       Fed. R. App. P. 4(b)(4); United States v.

Reyes, 759 F.2d 351, 353 (4th Cir. 1985).

          The district court entered the criminal judgment on

December 6, 2011. 1   Wiggins filed his notice of appeal no earlier

than April 25, 2013. 2     Because Wiggins failed to file a timely

notice of appeal or obtain an extension of the appeal period, we




     1
       Wiggins’ notice of appeal states that he is seeking leave
to appeal the judgment entered on September 19, 2011.    Because
this was the date of Wiggins’ plea hearing, we construe Wiggins’
notice of appeal as an attempt to challenge the criminal
judgment entered against him.
     2
       For purposes of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the district court. Fed. R. App. P. 4(c); Houston v. Lack, 487
U.S. 266, 276 (1988).


                                  2
dismiss the appeal. 3       We dispense with oral argument because the

facts    and   legal    contentions    are   adequately   presented     in   the

materials      before   this   court   and   argument   would   not    aid   the

decisional process.

                                                                      DISMISSED




     3
       We note that the appeal period in a criminal case is not a
jurisdictional provision but, rather, a claim-processing rule.
Bowles v. Russell, 551 U.S. 205, 209-14 (2007); United States v.
Urutyan, 564 F.3d 679, 685 (4th Cir. 2009).      Because Wiggins’
appeal is inordinately late, and the issues he seeks to raise do
not appear to be meritorious, we exercise our inherent power to
dismiss it.   United States v. Mitchell, 518 F.3d 740, 744, 750
(10th Cir. 2008).



                                        3